Title: 1774 Aug. 17. Wednesday At N[ew] Haven.
From: Adams, John
To: 


       We are told here that New York are now well united and very firm.
       This Morning Roger Sherman Esqr., one of the Delegates for Connecticutt, came to see us at the Tavern, Isaac Bears’s. He is between 50 and 60—a solid sensible Man. He said he read Mr. Otis’s Rights &c. in 1764 and thought that he had conceeded away the Rights of America. He thought the Reverse of the declaratory Act was true, vizt. that the Parliament of G.B. had Authority to make Laws for America in no Case whatever. He would have been very willing the Massachusetts should have rescinded that Part of their Circular Letter, where they allow Parliament to be the Supream Legislative, over the Colonies in any Case.
       Mr. Jones, Mr. Douglass, and several other Gentlemen accompanied us, to take a View of the Town. It is very pleasant. There are 3 Con­gregational Meeting Houses and one Episcopal Church, near together. Went to view the Grave Stone of Dixwell the Regicide, in the Burying Yard.
       Went to Colledge and saw their Library, their Apparatus and Chappell &c.
       Mr. Dwight and Mr. Davenport, two of the Tutors, waited on us with great Civility.
       We dined with Mr. Douglass, with Mr. Badcock Babcock, son of Dr. Badcock of Westerly, Mr. Odle Odell, Mr. Smith, Mr. Sherman and a No. of Ladies. Were very genteelly entertained, and spent the whole Afternoon in Politicks, the Depths of Politicks. Mr. Douglass shewed us his Garden, which is a very good one—fine fruit, and Musk Mellens and Water Mellens such as I never saw before, a Musk Mellen 17 Inches long and a Water Mellen, whose Inside looked as if it was painted.
       An Enquiry was started, who were the Members of the H. of Commons who had Plantations in the West Indies, and who were returned by the Interest of the West India Planters?
       No one could tell. None could pretend to foresee the Effect of a total Non Exportation to the West Indies.
       Jamaica was said to be the most independent Part of the World. They had their Plantane for Bread. They had vast forrests, and could make their own Heading, Staves and Hoops. They could raise their own Provisions.
       This Afternoon and Evening We had a plentifull Rain.
      